
	
		II
		111th CONGRESS
		1st Session
		S. 1724
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2009
			Mr. Schumer (for
			 himself, Mr. Kyl,
			 Mr. Whitehouse, and
			 Mr. Reed) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To establish a competitive grant program in the
		  Department of Justice to be administered by the Bureau of Justice Assistance
		  which shall assist local criminal prosecutor’s offices in investigating and
		  prosecuting crimes of real estate fraud.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fighting Real Estate Fraud Act of
			 2009.
		2.Grants
			(a)In
			 generalThe Attorney General
			 is authorized to make grants on a competitive basis through the Bureau of
			 Justice Assistance in accordance with the formula established in section 5 of
			 this Act, to States, units of local government, and Indian tribal governments
			 (referred to in this Act as the applicant) for the purpose of
			 assisting the offices of State and local criminal prosecutors in investigating
			 and prosecuting real estate fraud.
			(b)Real estate
			 fraudIn this Act, the term real estate fraud
			 includes crimes involving purposeful misrepresentations, forgeries, omissions
			 to general applications, tax returns, financial statements, appraisals and
			 valuations, verifications of deposit and employment, escrow and closing
			 documents, credit reports, and any actions that may defraud a secured
			 creditor.
			3.Applications
			(a)In
			 generalEach applicant
			 desiring a grant under this Act shall submit an application to the Attorney
			 General at such time, in such a manner, and accompanied by such information as
			 the Attorney General may reasonably require.
			(b)ContentsEach
			 application submitted pursuant to subsection (a) shall—
				(1)describe the
			 activities for which assistance under this Act is sought;
				(2)include
			 information determined by the Attorney General to be relevant in demonstrating
			 the applicant's need for funding;
				(3)attest that funds
			 shall go only to the hiring, training, and employing of staff dedicated to the
			 investigation and prosecution of real estate fraud; and
				(4)provide such
			 additional assurances as the Attorney General determines to be essential to
			 ensure compliance with the requirements of this Act.
				4.Limits on
			 fundingFunds received
			 pursuant to a grant under this Act may not be expended to offset a reduction in
			 any other source of funds.
		5.Formula
			(a)Allocation
			 between States and units of local government and Indian tribal
			 governmentsOf the amounts authorized to be appropriated under
			 section 8—
				(1)70 percent of
			 such amounts shall be allocated for direct grants to units of local government
			 and Indian tribal governments; and
				(2)30 percent of
			 such amounts shall be allocated for direct grants to States.
				(b)Allocation
			 between large and small localities and Indian tribal
			 governmentsOf the amounts allocated under subsection
			 (a)(1)—
				(1)50 percent of
			 such amounts shall be allocated for grants pursuant to applications submitted
			 by units of local government or Indian tribal governments having jurisdiction
			 over areas with populations exceeding 150,000; and
				(2)50 percent of
			 such amounts shall be allocated for grants pursuant to applications submitted
			 by units of local government or Indian tribal governments having jurisdiction
			 over areas with populations of 150,000 or less.
				6.RulesNot later than 180 days after the date of
			 the enactment of this Act, the Attorney General shall promulgate rules
			 regarding the grant program authorized by this Act.
		7.GAO
			 reportNot later than April 1,
			 2012, the Comptroller General shall submit a report to Congress regarding the
			 effectiveness of the grant program authorized by this Act as determined by the
			 number of real estate fraud cases investigated and prosecuted resulting from
			 this Act.
		8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act $100,000,000 for each of
			 the fiscal years 2011 and 2012.
		
